Exhibit 10.3

 

RSP PERMIAN, INC.

2014 LONG TERM INCENTIVE PLAN

 

RESTRICTED STOCK GRANT AND AWARD AGREEMENT

 

This Agreement is made and entered into as of                            (the
“Date of Grant”) by and between RSP Permian, Inc., a Delaware corporation (the
“Company”), and                                                (the “Grantee” or
“you”);

 

WHEREAS, the Company in order to induce you to enter into and to continue and
dedicate service to the Company and to materially contribute to the success of
the Company agrees to grant you this restricted stock award;

 

WHEREAS, the Company adopted the RSP Permian, Inc. 2014 Long Term Incentive Plan
as it may be amended from time to time (the “Plan”) under which the Company is
authorized to grant restricted stock awards to certain employees and service
providers of the Company;

 

WHEREAS, a copy of the Plan has been furnished to you and shall be deemed a part
of this restricted stock grant and award agreement (“Agreement”) as if fully set
forth herein and the terms capitalized but not defined herein shall have the
meanings set forth in the Plan; and

 

WHEREAS, you desire to accept the restricted stock award made pursuant to this
Agreement.

 

NOW, THEREFORE, in consideration of and mutual covenants set forth herein and
for other valuable consideration hereinafter set forth, the parties agree as
follows:

 

1.                                      The Grant.  Subject to the conditions
set forth below, the Company hereby grants you effective as of
                    , 2014 (the “Date of Grant”), as a matter of separate
inducement but not in lieu of any salary or other compensation for your services
for the Company, an award (the “Award”) consisting of                       
shares of Stock in accordance with the terms and conditions set forth herein and
in the Plan.

 

2.                                      Escrow of Restricted Shares.  The
Company shall evidence the Restricted Shares in the manner that it deems
appropriate.  The Company may issue in your name a certificate or certificates
representing the Restricted Shares and retain that certificate or those
certificates until the restrictions on such Restricted Shares expire as
described in Section 5 of this Agreement or the Restricted Shares are forfeited
as described in Sections 4 and 6 of this Agreement.  If the Company certificates
the Restricted Shares, you shall execute one or more stock powers in blank for
those certificates and deliver those stock powers to the Company.  The Company
shall hold the Restricted Shares and the related stock powers pursuant to the
terms of this Agreement, if applicable, until such time as (a) a certificate or
certificates for the Restricted Shares are delivered to you, (b) the Restricted
Shares are otherwise transferred to you free of restrictions, or (c) the
Restricted Shares are canceled and forfeited pursuant to this Agreement.

 

3.                                      Ownership of Restricted Shares.  From
and after the time the Restricted Shares are issued in your name, you will be
entitled to all the rights of absolute ownership of the

 

--------------------------------------------------------------------------------


 

Restricted Shares, including the right to vote those shares and to receive
dividends thereon if, as, and when declared by the Board, subject, however, to
the terms, conditions and restrictions set forth in this Agreement; provided,
however, that each dividend payment will be made no later than the 60th day
following the date such dividend payment is made to stockholders generally.

 

4.                                      Restrictions; Forfeiture.  The
Restricted Shares are restricted in that they may not be sold, transferred or
otherwise alienated or hypothecated until these restrictions are removed or
expire as described in Section 5 of this Agreement.  The Restricted Shares are
also restricted in the sense that they may be forfeited to the Company (the
“Forfeiture Restrictions”).  You hereby agree that if the Restricted Shares are
forfeited, as provided in Section 6, the Company shall have the right to deliver
the Restricted Shares to the Company’s transfer agent for, at the Company’s
election, cancellation or transfer to the Company.

 

5.                                      Expiration of Restrictions and Risk of
Forfeiture.  The restrictions on the Restricted Shares granted pursuant to
Section 4 of this Agreement will expire and the Restricted Shares will become
transferable, except to the extent provided in Section 13 of this Agreement, and
nonforfeitable, provided that you remain in the employ of, or a service provider
to, the Company or its Subsidiaries until the applicable dates set forth in the
following schedule:

 

Number of Shares of Restricted Shares

 

Vesting Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6.                                      Termination of Services and Change in
Control.

 

(a)                                 Termination Generally.  Subject to
subsection (c), if your service relationship with the Company or any of its
Subsidiaries is terminated for any reason, then those Restricted Shares for
which the restrictions have not lapsed as of the date of termination shall
become null and void and those Restricted Shares shall be forfeited to the
Company.  The Restricted Shares for which the restrictions have lapsed as of the
date of such termination shall not be forfeited to the Company.

 

(b)                                 Change in Control. Notwithstanding the
vesting schedule set forth in Section 5 above, upon the occurrence of a Change
in Control, 100% of the Restricted Shares for which the restrictions have not
yet lapsed as of the date of the Change in Control shall become immediately
vested.

 

(c)                                  Effect of Employment Agreement. 
Notwithstanding any provision herein to the contrary, in the event of any
inconsistency between this Section 6 and any employment agreement entered into
by and between you and the Company, the terms of the employment agreement shall
control.

 

7.                                      Leave of Absence.  With respect to the
Award, the Company may, in its sole discretion, determine that if you are on
leave of absence for any reason you will be considered to still be in the employ
of, or providing services for, the Company, provided that rights to the
Restricted Shares during a leave of absence will be limited to the extent to
which those rights were earned or vested when the leave of absence began.

 

2

--------------------------------------------------------------------------------


 

8.                                      Delivery of Stock.  Promptly following
the expiration of the restrictions on the Restricted Shares as contemplated in
Section 5 of this Agreement, the Company shall cause to be issued and delivered
to you or your designee a certificate or other evidence of the number of
Restricted Shares as to which restrictions have lapsed, free of any restrictive
legend relating to the lapsed restrictions, upon receipt by the Company of any
tax withholding as may be requested pursuant to Section 9.  The value of such
Restricted Shares shall not bear any interest owing to the passage of time.

 

9.                                      Payment of Taxes.  The Company may
require you to pay to the Company (or the Company’s Subsidiary if you are an
employee of a Subsidiary of the Company), an amount the Company deems necessary
to satisfy its (or its Subsidiary’s) current or future obligation to withhold
federal, state or local income or other taxes that you incur as a result of the
Award.  With respect to any required tax withholding, you may (a) direct the
Company to withhold from the shares of Stock to be issued to you under this
Agreement the number of shares necessary to satisfy the Company’s obligation to
withhold taxes; which determination will be based on the shares’ Fair Market
Value at the time such determination is made; (b) deliver to the Company shares
of Stock sufficient to satisfy the Company’s tax withholding obligations, based
on the shares’ Fair Market Value at the time such determination is made;
(c) deliver cash to the Company sufficient to satisfy its tax withholding
obligations; or (d) satisfy such tax withholding through any combination of (a),
(b) and (c).  If you desire to elect to use the stock withholding option
described in subparagraph (a), you must make the election at the time and in the
manner the Company prescribes.  The Company, in its discretion, may deny your
request to satisfy its tax withholding obligations using a method described
under subparagraph (a) or (b).

 

10.                               Compliance with Securities Law. 
Notwithstanding any provision of this Agreement to the contrary, the issuance of
Stock (including Restricted Shares) will be subject to compliance with all
applicable requirements of federal, state, or foreign law with respect to such
securities and with the requirements of any stock exchange or market system upon
which the Stock may then be listed.  No Stock will be issued hereunder if such
issuance would constitute a violation of any applicable federal, state, or
foreign securities laws or other law or regulations or the requirements of any
stock exchange or market system upon which the Stock may then be listed.  In
addition, Stock will not be issued hereunder unless (a) a registration statement
under the Securities Act of 1933, as amended (the “Act”), is at the time of
issuance in effect with respect to the shares issued or (b) in the opinion of
legal counsel to the Company, the shares issued may be issued in accordance with
the terms of an applicable exemption from the registration requirements of the
Act.  The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance and sale of any shares subject to the Award
will relieve the Company of any liability in respect of the failure to issue
such shares as to which such requisite authority has not been obtained.  As a
condition to any issuance hereunder, the Company may require you to satisfy any
qualifications that may be necessary or appropriate to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect to such compliance as may be requested by the Company.  From time to
time, the Board and appropriate officers of the Company are authorized to take
the actions necessary and appropriate to file required documents with
governmental authorities, stock exchanges, and other appropriate Persons to make
shares of Stock available for issuance.

 

3

--------------------------------------------------------------------------------


 

11.                               Legends.  The Company may at any time place
legends referencing any restrictions imposed on the shares pursuant to Sections
4 or 10 of this Agreement on all certificates representing shares issued with
respect to this Award.

 

12.                               Right of the Company and Subsidiaries to
Terminate Services.  Nothing in this Agreement confers upon you the right to
continue in the employ of or performing services for the Company or any
Subsidiary, or interfere in any way with the rights of the Company or any
Subsidiary to terminate your employment or service relationship at any time.

 

13.                               Furnish Information.  You agree to furnish to
the Company all information requested by the Company to enable it to comply with
any reporting or other requirements imposed upon the Company by or under any
applicable statute or regulation.

 

14.                               Remedies.  The parties to this Agreement shall
be entitled to recover from each other reasonable attorneys’ fees incurred in
connection with the successful enforcement of the terms and provisions of this
Agreement whether by an action to enforce specific performance or for damages
for its breach or otherwise.

 

15.                               No Liability for Good Faith Determinations. 
The Company and the members of the Board shall not be liable for any act,
omission or determination taken or made in good faith with respect to this
Agreement or the Restricted Shares granted hereunder.

 

16.                               Execution of Receipts and Releases.  Any
payment of cash or any issuance or transfer of shares of Stock or other property
to you, or to your legal representative, heir, legatee or distributee, in
accordance with the provisions hereof, shall, to the extent thereof, be in full
satisfaction of all claims of such Persons hereunder. The Company may require
you or your legal representative, heir, legatee or distributee, as a condition
precedent to such payment or issuance, to execute a release and receipt therefor
in such form as it shall determine.

 

17.                               No Guarantee of Interests.  The Board and the
Company do not guarantee the Stock of the Company from loss or depreciation.

 

18.                               Notice.  All notices required or permitted
under this Agreement must be in writing and personally delivered or sent by mail
and shall be deemed to be delivered on the date on which it is actually received
by the person to whom it is properly addressed or if earlier the date it is sent
via certified United States mail.

 

19.                               Waiver of Notice.  Any person entitled to
notice hereunder may waive such notice in writing.

 

20.                               Information Confidential.  As partial
consideration for the granting of the Award hereunder, you hereby agree to keep
confidential all information and knowledge, except that which has been disclosed
in any public filings required by law, that you have relating to the terms and
conditions of this Agreement; provided, however, that such information may be
disclosed as required by law and may be given in confidence to your spouse and
tax and financial advisors.  In the event any breach of this promise comes to
the attention of the Company, it shall take into consideration that breach in
determining whether to recommend the

 

4

--------------------------------------------------------------------------------


 

grant of any future similar award to you, as a factor weighing against the
advisability of granting any such future award to you.

 

21.                               Successors.  This Agreement shall be binding
upon you, your legal representatives, heirs, legatees and distributees, and upon
the Company, its successors and assigns.

 

22.                               Severability.  If any provision of this
Agreement is held to be illegal or invalid for any reason, the illegality or
invalidity shall not affect the remaining provisions hereof, but such provision
shall be fully severable and this Agreement shall be construed and enforced as
if the illegal or invalid provision had never been included herein.

 

23.                               Company Action.  Any action required of the
Company shall be by resolution of the Board or by a person or entity authorized
to act by resolution of the Board.

 

24.                               Headings.  The titles and headings of Sections
are included for convenience of reference only and are not to be considered in
construction of the provisions hereof.

 

25.                               Governing Law.  All questions arising with
respect to the provisions of this Agreement shall be determined by application
of the laws of Delaware without giving any effect to any conflict of law
provisions thereof, except to the extent Delaware state law is preempted by
federal law.  The obligation of the Company to sell and deliver Stock hereunder
is subject to applicable laws and to the approval of any governmental authority
required in connection with the authorization, issuance, sale, or delivery of
such Stock.

 

26.                               Amendment.  This Agreement may be amended the
Board or by the Committee at any time (a) if the Board or the Committee
determines, in its sole discretion, that amendment is necessary or advisable in
light of any addition to or change in any federal or state, tax or securities
law or other law or regulation, which change occurs after the Date of Grant and
by its terms applies to the Award; or (b) other than in the circumstances
described in clause (a) or provided in the Plan, with your consent.

 

27.                               The Plan.  This Agreement is subject to all
the terms, conditions, limitations and restrictions contained in the Plan.

 

[Signature Page to Follow]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
officer thereunto duly authorized, and the Grantee has set his hand as to the
date and year first above written.

 

 

 

RSP PERMIAN, INC.

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

[GRANTEE NAME]

 

 

 

 

 

 

 

GRANTEE

 

6

--------------------------------------------------------------------------------